Citation Nr: 1528960	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  11-29 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1968 to February 1971.  He had service in the Republic of Vietnam from May 1969 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.

In May 2015, the Veteran and his spouse testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the Veteran's file located in VBMS.


FINDINGS OF FACT

1.  In November 2007, the RO denied service connection for PTSD, and the Veteran was informed, in writing, of the adverse decision and of appellate rights that same month.  The Veteran did not submit a Notice of Disagreement with the decision.

2.  A September 2008 VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, received within one year of notice of the November 2007 rating decision, is new and material and raises a reasonable possibility of substantiating the Veteran's claim.

3.  An in-service stressor sufficient to cause PTSD is corroborated by evidence of record.

4.  The Veteran has a current DSM-IV diagnosis of PTSD. 

5.  The currently diagnosed PTSD is related to a verified in-service stressor.


CONCLUSIONS OF LAW

1.  The November 2007 rating decision denying service connection for PTSD is not final.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(b), 3.159, 20.1105 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The appeal of service connection for PTSD has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Reopening Service Connection for PTSD Legal Criteria

Generally, absent the filing of a notice of disagreement within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2014).

The provisions of 38 C.F.R. § 3.156 (2014) direct, in pertinent part, that:

(a) General.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

(b) Pending claim.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1) of this chapter), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.

The provisions of 38 C.F.R. § 3.156(a) creates a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

"New" evidence is that which is not cumulative of other evidence already present in the record.  In determining whether new and material evidence has been received, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 
9 Vet. App 273, 283 (1996); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In making the determination of materiality, "the Board is precluded from considering the credibility of the newly submitted evidence; strictly for purposes of determining whether new and material evidence has been presented, the Board must presume that the newly submitted evidence is credible."  Duran v. Brown, 7 Vet. App. 216, 220 (1994) (citing Justus v. Principi, 3 Vet. App. 510, 513 (1992)).

In applying 38 C.F.R. § 3.156(b), the Courts have clarified that:

When a claim is filed and the RO renders an adverse decision, the claimant has the right to disagree with that decision by filing a notice of disagreement within one year from the date of mailing of notice of the decision.  38 U.S.C. § 7105(b)(1).  However, "[n]ew and material evidence received prior to the expiration of the appeal period ... will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  Muehl v. West, 
13 Vet. App. 159, 161 (1999); see also Bond v. Shinseki, 659 F.3d 1362, 1368-69 (Fed. Cir. 2011).

In the November 2007 rating decision, the RO denied service connection for PTSD on the basis that, although there was evidence of a PTSD diagnosis, the evidence did not show a confirmed stressor in service with a medical nexus to the current PTSD diagnosis.  The Veteran was informed, in writing, of the adverse decision and his appellate rights that same month.  He did not submit a Notice of Disagreement with the decision.

In a September 2008 VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, the Veteran reported that, while assigned to 98th Light Equipment Maintenance Company (LEM Co) of the 54th Transportation Battalion, his truck convoys to Pleiku were attacked numerous times in late 1969.  Specifically, the Veteran reported seeing the trucks being hit by rockets.  This detailed statement of the in-service stressors experienced by the Veteran is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.  The new and material evidence (38 C.F.R. § 3.156(b)), in the form of the Veteran's specific statements regarding the in-service stressors, was not addressed by any adjudicatory action prior to the August 2009 rating decision.  Indeed, the RO based the November 2007 denial, in part, on a November 2007 formal finding of a lack of information required to verify stressors in connection with the PTSD claim.  Based on these reasons, the September 2008 VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, particularly detailing the alleged in-service stressors, is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period; the claim of service connection for PTSD is pending and the November 2007 rating decision is not final.  38 C.F.R. § 3.156(b); Muehl, 13 Vet. App. at 161; Bond, 659 F.3d at 1368-69.

Service Connection for PTSD Legal Criteria and Analysis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran asserts that a current PTSD disability is related to military service during the Vietnam War.  In pertinent part, the Veteran has consistently contended that, while assigned to the 98th LEM Co of the 54th Transportation Battalion, his truck convoys to Pleiku were attacked numerous times in late 1969.  Specifically, the Veteran reported seeing the trucks being hit by rockets.  See September 2008 VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD; see also December 2010 VA Examination; see also Hearing Transcript at 3.

Initially, the Board finds that the Veteran has a current DSM-IV diagnosis of PTSD.  A VA psychologist examined the Veteran in January 2009 and assessed that the symptoms meet the criteria for a DSM-IV diagnosis of PTSD.  More recently, in a December 2010 VA PTSD examination report, the VA examiner rendered an Axis I diagnosis of PTSD.

The Board next finds that an in-service stressor sufficient to cause PTSD is corroborated by evidence of record.  As noted above, the Veteran contends that his convoys traveling to Pleiku were attacked multiple times in late 1969.  The Veteran's DD Form 214 indicates that he had service in Vietnam from May 1969 to April 1970.  A personnel record also indicates that the Veteran was assigned to the 98th LEM Co in Vietnam as a refrigerator specialist in May 1969 and as a heavy truck operator in August 1969.  Also of record is a response from the U.S. Army & Joint Services Records Research Center (JSRRC) (formerly the U.S. Armed Services Center for Unit Records Research (CURR)).  The June 2009 CURR report confirmed that, on two separate occasions in October 1969, the 54th Transportation Battalion had a convoy heading toward Pleiku that was attacked by the enemy with large amounts of small arms automatic weapons, mortar rounds, and rockets from both sides of the highway.  These attacks resulted in U.S. personnel injuries.  The events as described by the CURR are consistent with the Veteran's statements of claimed stressors and his personnel records, and the Board finds that the reported PTSD stressor is verified.

Given the above, the remaining question is whether there is medical evidence of a link between current symptoms and the specific claimed in-service stressor.  In a January 2009 VA treatment record, a VA psychologist diagnosed the Veteran with PTSD after having provided him in-person psychiatric evaluation and treatment.  The January 2009 diagnosis was described as "combat related."  In this regard, while the VA psychologist rendered a diagnosis of PTSD related to combat, and the Veteran is not a "combat veteran" for VA compensation purposes, the VA psychologist clearly considered the Veteran's traumatic stressors experienced in Vietnam (identified by the VA examiner as "combat") and related those events experienced in Vietnam to the current PTSD.

In a July 2009 VA examination report, the VA examiner indicated that the Veteran did not meet the DSM-IV criteria for a PTSD diagnosis (despite VA treatment records indicating otherwise).  In a December 2010 VA examination report, while PTSD was diagnosed, the VA examiner opined that the requested opinion could not be rendered without resort to mere speculation.  

In an October 2013 letter, a private licensed social worker indicated that the Veteran received treatment at the Lakeland Vet Center, Readjustment Counseling Service, since June 2013.  In the letter, the social worker noted that the constellation of symptoms displayed by the Veteran since leaving Vietnam suggests a severe chronic condition of PTSD.  Also, the Veteran's exposure to death, destruction, inhumane brutality, unimaginable killings associated with war, and his frequent avoidance of being killed or injured by enemy troops are contributing factors to his PTSD.  The private therapist also indicated that the Veteran's reactivity on exposure to internal cues that symbolize or resemble traumatic events experienced in Vietnam may also be contributing factors to his current condition.

"It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to these medical opinions, the U.S. Court of Appeals for Veterans Claims (Court) has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In the present case, the Board notes that each of the VA examiners saw the Veteran only on a single occasion, whereas the VA psychologist who diagnosed PTSD as "combat related" and the private therapist who related the PTSD symptoms to the traumatic events in Vietnam had the opportunity to evaluate the Veteran on multiple occasions, and were, therefore, privy to a more complete picture of the Veteran's current psychiatric state.  The Board recognizes that the Court has not fully embraced a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of any other examiner.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri, 4 Vet. App. at 471-73.  Nevertheless, the length of an examiner's opportunity or opportunities to examine a claimant may be considered in assigning probative weight.  Guerrieri at 471-73.  Thus, the Board finds the January 2009 VA treatment record, which reflects a current diagnosis of PTSD as related to combat, and the June 2013 private therapist's letter, which relates the PTSD symptoms to the traumatic events in Vietnam, to be of greater probative value than the VA examinations, which found such a diagnosis was not warranted or that an opinion as to the etiology of the PTSD could not be rendered without resort to speculation.

In short, the Veteran has a current DSM-IV diagnosis of PTSD, and the Board finds that the evidence is at least in equipoise as to whether the currently diagnosed PTSD is related to the verified in-service stressor.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for PTSD have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


